                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

   Plaintiff,

       v.                                                     Case No. 20-CR-162-PP-SCD

ETHAN T. MASSEY,

   Defendant.


            ORDER DENYING DEFENDANT’S MOTION FOR SEVERANCE


       On September 9, 2020, a grand jury sitting in the Eastern District of Wisconsin

returned an indictment charging Ethan T. Massey and six others with knowingly and

intentionally conspiring to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A), (C), (D), and 846. See ECF No. 1. Massey was arraigned on the

charge and entered a plea of not guilty. See ECF No. 22. The matter is assigned to U.S. District

Judge Pamela Pepper for trial and to me for resolving pretrial motions. See 28 U.S.C. § 636;

Fed. R. Crim. P. 59; E.D. Wis. Gen. L. R. 72. The case has not yet been scheduled for trial.

       On June 25, 2021, Massey filed a motion to sever his trial from that of one of his

alleged co-conspirators, Nicholas McAtee. See ECF No. 39. According to Massey, a law

enforcement report in the discovery indicates that McAtee admitted in recorded jail calls

shortly after his arrest that he was on his way to deliver drugs to Massey when he was stopped

by the police. See ECF Nos. 39, 40. Massey argues that he would be prejudiced if he chooses

not to testify at a joint trial and the government introduces McAtee’s statements incriminating

him. See ECF No. 40. Massey also alleges that McAtee’s statements may constitute




       Case 2:20-cr-00162-PP-SCD Filed 08/02/21 Page 1 of 3 Document 54
exculpatory evidence because, in the recorded jail calls, McAtee never actually implicated

Massey in the alleged conspiracy. However, Massey would not be able to introduce this

evidence if he and McAtee are tried together and McAtee chooses not to testify. Massey

therefore seeks severance under Fed. R. Crim. P. 14.

       The government opposes the motion. The government avers that it does not intend to

introduce any statements from McAtee implicating Massey—in part because the government

believes the case against Massey is strong without McAtee’s jail calls—unless McAtee agrees

to testify against Massey and is subject to cross-examination. Thus, according to the

government, the potential prejudice identified in Massey’s motion is unlikely to arise and too

speculative to outweigh the benefits of a joint trial. See ECF No. 47.

       The Supreme Court has held that when defendants have been properly joined under

Fed. R. Crim. P. 8(b), a district court should grant a severance under Fed. R. Crim. P. 14

“only if there is a serious risk that a joint trial would compromise a specific trial right of one

of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993). For example, “Evidence that is

probative of a defendant’s guilt but technically admissible only against a codefendant . . .

might present a risk of prejudice.” Id. (citing Bruton v. United States, 391 U.S. 123 (1968)).

“This prejudice cannot be dispelled by cross-examination if the co-defendant does not take

the stand” and may not be erased by “[l]imiting instructions to the jury.” Bruton, 391 U.S. at

132 (quoting Fed. R. Crim. P. 14 advisory committee’s note to 1966 amendment).

“Conversely, a defendant might suffer prejudice if essential exculpatory evidence that would

be available to a defendant tried alone were unavailable in a joint trial.” Zafiro, 506 U.S. at

539 (citing Tifford v. Wainwright, 588 F.2d 954 (5th Cir. 1979) (per curiam)).

                                                2


       Case 2:20-cr-00162-PP-SCD Filed 08/02/21 Page 2 of 3 Document 54
       Massey has failed to demonstrate that severance is required in this case. The potential

sources of prejudice identified by Massey will come to pass only if the government introduces

McAtee’s statements implicating Massey. But the government does not intend to ask any law

enforcement witness about such statements and will introduce McAtee’s statements only if

he agrees to testify against Massey. In the latter scenario, McAtee would be subject to cross-

examination, mitigating the danger of prejudice to Massey. Likewise, the potential

exculpatory nature of the McAtee jail calls would be relevant only if the government implies

that McAtee implicated Massey during those calls. But again, the government assures this

will not happen, as it believes its case against Massey is strong without this evidence.

Accordingly, because the potential prejudice is too speculative, Massey’s motion for

severance, ECF No. 39, is DENIED. This ruling does not preclude Massey from raising the

issue again should it come up at trial.

       Your attention is directed to 28 U.S.C. ' 636(b)(1)(A), Fed. R. Crim. P. 59(a), and E.D.

Wis. Gen. L. R. 72(c), whereby written objections to any order herein, or part thereof, may

be filed within fourteen days of service of this order or prior to the final pretrial conference,

whichever is earlier. Objections are to be filed in accordance with the Eastern District of

Wisconsin’s electronic case filing procedures. Failure to file a timely objection with the district

judge shall result in a waiver of a party’s right to appeal. If no response or reply will be filed,

please notify the district judge in writing.

       SO ORDERED this 2nd day of August, 2021.



                                                                         _________
                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge

                                                3


       Case 2:20-cr-00162-PP-SCD Filed 08/02/21 Page 3 of 3 Document 54
